United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                  IN THE UNITED STATES COURT OF APPEALS                             January 24, 2007

                                FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                        Clerk
                                 _____________________

                                      No. 06-30857
                                    Summary Calendar
                                 _____________________


       CAROLYN ANDERSON,

                                                      Plaintiff-Appellant,

                                             versus

       JO ANNE B. BARNHART, COMMISSIONER OF
       SOCIAL SECURITY,

                                                      Defendant-Appellee.

            __________________________________________________

                     Appeal from the United States District Court
                 for the Western District of Louisiana, Lake Charles
                              USDC No. 2:05-CV-546
            __________________________________________________

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed for the reasons given by


       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Magistrate Judge Wilson in his report of May 12, 2006 and affirmed by the district

court.

AFFIRMED.




                                         2